Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-12 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the IDS filed on 6/19/2019 and the prior art of record fail to disclose the combination of all the limitations recited in the independent claims 1 and 19 of a method of manufacturing a vertical memory device, including: forming a mold comprising an insulation layer and a second sacrificial layer alternately and repeatedly stacked on the first sacrificial layer and replacing the second sacrificial layer with a gate electrode (claim 1) and forming a mold comprising an insulation layer and a second sacrificial layer alternately and repeatedly stacked on the first sacrificial layer and replacing the second sacrificial layer with a gate electrode (claim 19).  Therefore, the overall structure of a method of manufacturing a vertical memory device is neither anticipated nor rendered obvious over the prior art of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/DILINH P NGUYEN/Examiner, Art Unit 2894